Citation Nr: 1725377	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-44 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include an intervertebral disc syndrome.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) in April 2010 and May 2013.  In October 2015, the Veteran testified at a Travel Board hearing before the undersigned, and a transcript of that hearing is of record.  

In March 2016, the Board remanded this case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. granted entitlement to service connection for an acquired psychiatric disorder, characterized as generalized anxiety.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  The remaining issues were returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disorder, to include an intervertebral disc syndrome, is addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  A chronic, identifiable foot disorder, diagnosed primarily as pes planus, was first manifested years after service, and the preponderance of the evidence is against a finding that it a foot disorder is in any way related to service.  

2.  A chronic, identifiable hearing loss disability for VA purposes has not been demonstrated.  


CONCLUSIONS OF LAW

1.  A foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2016).  

2.  A hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In February 2010 and during the course of the appeal VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims.  In December 2016, the Veteran informed the Board that he had no additional evidence to submit.    Accordingly, the Board will proceed to the merits of the appeal.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

During the course of the appeal, including his hearing, the Veteran and numerous family members, lifelong friends, and former fellow service members reported that the appellant's foot disorder was primarily the result of an injury sustained in service when a rack of weapons fell off a truck and landed on his feet.  He also testified that his hearing loss disability was primarily the result of inservice noise exposure to include weapons fire during field training exercises.  The Veteran reported chronic foot trouble and hearing difficulty since service; and he maintained that service connection was therefore warranted.  After carefully considering the Veteran's claims in light of the record and the applicable law, however, the Board finds that the preponderance of the evidence is against these claims.  Accordingly, entitlement to service connection for a foot disorder and a hearing loss disability is not warranted, and the appeal will be denied.

The Veteran and lay persons submitting statements on his behalf are competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence, however, to suggest that they are competent by training or experience to diagnose any pathology causing the Veteran's foot problems or hearing difficulty.  Addressing any etiologic relationship between any current problems and service involves a medical issue.  Thus, the question of etiology is not competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the presence of a chronic, identifiable foot disorder or hearing loss disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Foot Disorder

The Veteran's September 1973 service entrance examination report shows that he was diagnosed with moderate pes planus; however, the disorder was not considered disqualifying for entry, and he was assigned a lower extremity "PULHES" physical profile score of 1.  Such a score is representative of finding that the claimant possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).

The Veteran has submitted numerous statements from family, lifelong friends, and former fellow servicemen who report that the appellant sustained a bilateral foot injury in service, when a rack of weapons fell from a truck onto his feet.  Even if such an accident did happen, the question is whether the Veteran suffered a chronic, identifiable foot disability as a result of that accident, or whether the accident permanently aggravated his preexisting pes planus.  In this case, the preponderance of the evidence shows that he did not.  

The service treatment records show that while the appellant was on active duty there were no further findings of pes planus or a foot disorder of any kind.  It is reasonable to expect that had the Veteran been experiencing a foot problem, he would have sought medical attention.  Indeed, the record shows that the claimant sought medical attention for other problems, such as a right arm strain sustained while moving a gun rack, a rash on his hand and thigh, and a shaving problem.  That he did not seek treatment in service for a foot injury or foot disorder of any kind is evidence against the claim.  In addition, there were no clinical findings of a foot disorder during the Veteran's September 1975 service separation examination, and the appellant himself specifically denied any history of foot trouble.  

During treatment in November 1980, the Veteran reported a history of bilateral foot pain in the dorsal and lateral aspects of both feet.  He stated that in 1975, a gun rack fell and hit both his feet.  However, there was no history of fracture or dislocation noted, and there were no reports of a chronic, identifiable foot disability.  Indeed, X-rays of the feet were negative.  

A chronic, identifiable foot disability, diagnosed as pes planus, was not demonstrated until July 1995, when it was confirmed by VA X-rays.  The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In November 2016, the examined the Veteran to determine the nature and etiology of any diagnosed foot disability.  During the examination, the Veteran reported the gun-rack incident in service and noted that it had caused a "hair-line" fracture of the right foot.  He reported having his foot wrapped, being given pain medication, and put on quarters for two weeks.  He denied having the foot casted, and undergoing any surgery.  The appellant reported working as a nursing assistant and performing other jobs for almost 30 years.  

Following the examination a diagnosis of bilateral pes planus was confirmed.  The examiner opined, however, that it was less likely than not that the pes planus noted on the Veteran's service entrance examination had been aggravated by service.  The examiner noted no record of injury in service and no further mention of pes planus or continued problems.  Rather, he noted that the report of the Veteran's service separation examination had shown normal feet. The examiner further noted that the Veteran had worked as a nursing assistant for many years and that at the time of the examination, was more than 40 years older than he had been in service.  There is no competent evidence to the contrary.

In light of the foregoing, the preponderance of the most probative evidence is against finding entitlement to service connection for a foot disorder.  Although the Veteran may have sustained an injury in service, there is no competent evidence that that a chronic foot disorder was incurred while on active duty, or that the appellant's preexisting pes planus was permanently aggravated inservice.  Accordingly, the Veteran does not meet the criteria for service connection; and therefore, the appeal is denied.  

Hearing Loss 

The Veteran also seeks entitlement to service connection for a bilateral hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran contends that he has a hearing loss disability as a result of his inservice  noise exposure to include weapons fire.  Even if he had such exposure, however, the question remains whether it resulted in a hearing loss disability.  In this case, the competent evidence of record shows that it did not.  

A review of the Veteran's service medical records, including the reports of his service entrance and separation examinations, is negative for any findings of a chronic, identifiable hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  During the appellant's service entrance and separation examinations, he responded, "No", when asked if he then had or had ever had, a hearing loss.  Moreover, he demonstrated no more than a puretone threshold of 25 decibels at any of the pertinent frequencies.  The report of the June 2016 VA audiometric examination does not show a hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  The Veteran continued to demonstrate no more than a puretone threshold of 25 decibels at any of the pertinent frequencies, and his speech reception testing was at least 94 percent in each ear.  

In light of the foregoing, the Board concludes that the Veteran does not now have, nor has he ever had, a hearing loss disability for VA purposes.  Because he does not meet the applicable criteria, the appeal is denied.

Reasonable Doubt

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked when there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 

ORDER

Entitlement to service connection for a foot disorder is denied.  

Entitlement to service connection for a hearing loss disability is denied.  


REMAND

The Veteran also seeks service connection for a back disorder.  In its March 2016 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to develop the record and readjudicate that claim.  While the Veteran was provided the requested examination, to date, the AOJ has neither readjudicated that claim nor issued a supplemental statement of the case to explain any continued denial of that benefit.  Accordingly, that issue is returned to the AOJ for the following action:

Perform a de novo review of the record, and readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


